DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending in this application.
Claims 19, 26 are amended.
Response to Arguments
Applicant’s arguments, in pages 1-2, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1-26 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Testani (2013/0278058).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 15-16, 18-22, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleile (2011/0032070) and further in view of Bosatelli (5,708,551) and Testani (20113/0278058).
Regarding claim 1, Bleile discloses a system (13, fig.5, [0037]) for operating a three-way switch (4, fig.5, [0032]), comprising: a user input (9, fig.5, [0032]) having an on-setting  ([0036]) and an off-setting ([0036]); a relay (7, fig.5, [0032]) electrically coupled to a first traveler wire 
Bosatelli relay having a second traveler wire (319 coupled to phase line 308, fig.11), a toroid (316, fig.11) having an aperture (316, having aperture, see fig.11), wherein a sensing conductor (308, fig.11) passes through the aperture to generate a sensing voltage (col 8, lines 50-55 and col 9, lines 65-67). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Bleile to include the voltage sensing of Bosatelli to provide the advantage of detecting the polarity of the power supply without interfering with the circuit.  Bleile and Bosatelli does not disclose the user input is in the on-setting.
Testani teaches the user input is in the on-setting ([0052]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Bleile and Bosatelli to include the user input of Testani to provide the advantage of increasing the life expectancy of the relay device. However, Bleile, Bosatelli and Testani does not disclose the sensing voltage is less than a threshold value. However, since Bosatelli disclose comparing the sense value on phase line with a reference voltage, it would have been obvious to one of ordinary skill in the art that the reference voltage would have been 
Regarding claim 2, Bleile, Bosatelli and Testani disclose the system of claim 1, wherein the relay is initially set to the first position (Bleile [0036]).
Regarding claim 3, Bleile, Bosatelli and Testani disclose the system of claim 1, wherein the sensing conductor is the LINE conductor (Bleile [0042]).
Regarding claim 5, Bleile, Bosatelli and Testani disclose the system of claim 1, further comprising an amplifier circuit (Bosatelli 322, fig.11) configured to amplify the sensing voltage (Bosatelli col 8, lines 50-53).
Regarding claim 15, Bleile, Bosatelli and Testani disclose the system of claim 1, further comprising a zero cross circuit (Bleile [0042], sampling circuit) configured to provide a zero cross signal (Bleile [0042]) to the controller via the LINE conductor (Bleile [0042]).
Regarding claim 16, Bleile, Bosatelli and Testani disclose the system of claim 1, further comprising a zero cross circuit (Bleile [0042], sampling circuit) configured to provide a zero cross signal (Bleile [0042]) to the controller via the first traveler wire (Bleile [0042]).
Regarding claim 18, Bleile, Bosatelli and Testani disclose the system of claim 1, wherein the relay is currently set to the second position (Bleile [0038], relay 7 in off position, fig.5).
Regarding claim 19, Bleile, Bosatelli and Testani disclose the system of claim 1, wherein the controller configured to toggle the relay from the second position to the first position (Bleile [0038]) when (1) the user input is in the off-setting (Bleile 9, fig.5 in off state, [0032, 0036]). However, Bleile, Bosatelli and Testani does not disclose the sensing voltage is greater 
Regarding claim 20, Bleile discloses a method ([0032]) for operating a three-way switch (4, fig.5, [0032]), comprising the steps of: providing a user input (9, fig.5) having an on-setting ([0036]) and an off-setting ([0036]); 14 3393083 2 9/10/2019providing a relay (7, fig.5) electrically coupled to a first traveler wire (line with load, fig 5), a LINE conductor (line with source 11, fig.5), wherein the relay has a first position ([0038]) and a second position ([0038]); and toggling, via a controller (6, fig.5), the relay from the first position to the second position ([0038]) when (1) the user input ([0036]) and the sensing voltage compare to a threshold value ([0038]), Bleile does not disclose relay having a second traveler wire, generating, via a toroid, a sensing voltage from a sensing conductor passing through an aperture of the toroid, the sensing voltage is less than a threshold value and the user input is in the on-setting.
Bosatelli relay having a second traveler wire (319 coupled to phase line 308, fig.11), generating, via a toroid (316, fig.11), a sensing voltage (col 8, lines 50-55 and col 9, lines 65-67) from a sensing conductor (308, fig.11) passes through an aperture (316, having aperture, see fig.11). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Bleile to include the voltage sensing of Bosatelli to provide the advantage of detecting the polarity of the power supply 
Testani teaches the user input is in the on-setting ([0052]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Bleile and Bosatelli to include the user input of Testani to provide the advantage of increasing the life expectancy of the relay device. However, Bleile, Bosatelli and Testani does not disclose the sensing voltage is less than a threshold value. However, since Bosatelli disclose comparing the sense value on phase line with a reference voltage, it would have been obvious to one of ordinary skill in the art that the reference voltage would have been less or greater than the sense value of the phase line which would provide the advantage of regulating the operation of the relay based on the result of value obtained as result of comparing.
Regarding claim 21, Bleile, Bosatelli and Testani disclose the method of claim 20, wherein the relay is initially set to the first position (Bleile [0042], 7, fig.7 at on position).
Regarding claim 22, Bleile, Bosatelli and Testani disclose the method of claim 20, wherein the sensing conductor is the LINE conductor (Bleile [0042]).
Regarding claim 24, Bleile, Bosatelli and Testani disclose the method of claim 20, further comprising the step of amplifying, via an amplifier circuit (Bosatelli 322, fig 11), the sensing voltage (Bosatelli col 8, lines 50-53).
Regarding claim 25, Bleile, Bosatelli and Testani disclose the system of claim 20, wherein the relay is currently set to the second position (Bleile [0038], relay 7 in off position, fig.5).
Regarding claim 26, Bleile, Bosatelli and Testani disclose the system of claim 20, wherein the controller configured to toggle the relay from the second position to the first position (Bleile [0038]) when (1) the user input is in the off-setting (Bleile 9, fig.5 in off state, [0032, 0036]) However Bleile, Bosatelli and Testani does not disclose the sensing voltage is greater than a threshold value. However, since Bosatelli disclose comparing the sense value on phase line with a reference voltage, it would have been obvious to one of ordinary skill in the art that the reference voltage would have been less or greater than the sense value of the phase line which would provide the advantage of regulating the operation of the relay based on the result of value obtained as result of comparing.
Claims 4, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleile (2011/0032070) in view of Bosatelli (5,708,551) and Testani (2013/0278058) and further in view of Lewinski et al (2008/0106833) (hereinafter “Lewinski”).
Regarding claim 4, Bleile, Bosatelli and Testani disclose the system of claim 1, however they do not disclose wherein the sensing conductor is a NEUTRAL conductor.
Lewinski teaches wherein the sensing conductor is a NEUTRAL conductor (808, fig.8A, [0043]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Bleile, Bosatelli and Testani to include the voltage sensing of Lewinski to provide the advantage of improved detection of fault condition.
Regarding claim 23, Bleile, Bosatelli and Testani disclose the method of claim 20, however they do not disclose wherein the sensing conductor is a NEUTRAL conductor.
Lewinski teaches wherein the sensing conductor is a NEUTRAL conductor (808, fig.8A, [0043]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Bleile, Bosatelli and Testani to include the voltage sensing of Lewinski to provide the advantage of improved detection of fault condition.
Claims 6-8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleile (2011/0032070) in view of Bosatelli (5,708,551) and Testani (2013/0278058) and further in view of Fu et al. (2019/0066942) (hereinafter “Fu”).
Regarding claim 6, Bleile, Bosatelli and Testani disclose the system of claim 1, however they do not disclose further comprising a rectifier circuit configured to provide power to the controller via the LINE conductor.
Fu teaches further comprising a rectifier circuit (214, fig.2) configured to provide power to the controller (212, fig.2) via the LINE conductor (line coupling 216, fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Bleile, Bosatelli and Testani to include the rectifier of Fu to provide the advantage of providing DC voltage to the controller.
Regarding claim 7, Bleile, Bosatelli, Testani and Fu disclose the system of claim 6, wherein the rectifier circuit is a half wave rectifier (Fu [0030]).
Regarding claim 8, Bleile, Bosatelli, Testani and Fu disclose the system of claim 6, wherein the rectifier circuit is a full wave rectifier (Fu [0029]).
Regarding claim 12, Bleile, Bosatelli and Testani disclose the system of claim 1, however they do not disclose further comprising a rectifier circuit configured to provide power to the controller via the second traveler wire.
Fu teaches a rectifier circuit (216, fig.2) configured to provide power to the controller via the second traveler wire (line coupled to 216, fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Bleile, Bosatelli and Testani to include the rectifier of Fu to provide the advantage of providing DC voltage to the controller.
Regarding claim 13, Bleile, Bosatelli, Testani and Fu disclose the system of claim 12, wherein the rectifier circuit is a half wave rectifier (Fu [0030]).
Regarding claim 14, Bleile, Bosatelli, Testani and Fu the system of claim 12, wherein the rectifier circuit is a full wave rectifier (Fu [0029]).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleile (2011/0032070) in view of Bosatelli (5,708,551) and Testani (2013/0278058) and further in view of Garcia et al (2011/0141647) (hereinafter “Garcia”).
Regarding claim 9, Bleile, Bosatelli and Testani disclose the system of claim 1, however they do not disclose further comprising a rectifier circuit configured to provide power to the controller via the first traveler wire.
Garcia teaches further comprising a rectifier circuit (44, fig.2, [0023]) configured to provide power to the controller via the first traveler wire (line coupled to 44, fig.2). It would have been obvious to one with ordinary skill in the art before the effective filing date of the 
Regarding claim 10, Bleile, Bosatelli, Testani and Garcia disclose the system of claim 9, wherein the rectifier circuit is a half wave rectifier (Garcia [0023]).
Regarding claim 11, Bleile, Bosatelli, Testani and Garcia disclose the system of claim 9, wherein the rectifier circuit is a full wave rectifier (Garcia [0023]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleile (2011/0032070) in view of Bosatelli (5,708,551) and Testani (2013/0278058) and further in view of Elberbaum (2010/0278537).
Regarding claim 17, Bleile, Bosatelli and Testani disclose the system of claim 1, however they do not disclose further comprising a zero cross circuit configured to provide a zero cross signal to the controller via the second traveler wire.
Elberbaum teaches further comprising a zero cross circuit (228, fi1) configured to provide a zero cross signal ([0075]) to the controller via the second traveler wire (traveler 2, fig.1). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Bleile, Bosatelli and Testani to include the zero crossing detection of Elberbaum to provide the advantage of prevent high inrush current through the relay.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839             

/KEVIN J COMBER/Primary Examiner, Art Unit 2839